PER CURIAM:
Carmansita Washington appeals the district court’s order granting Defendant WMATA’s motion for summary judgment in Washington’s personal injury action arising out of a slip and fall incident. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Washington v. Washington Metro. Area Transit Auth., No. l:06-cv-00358-CMH-BR (E.D.Va. Dec. 12, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.